Citation Nr: 0720769	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for calcified 
granuloma, claimed as tumor of the left lung, due to asbestos 
exposure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for calluses of the 
left foot.

4.  Entitlement to service connection for a dental injury 
with loss of four teeth.

5.  Entitlement to an initial evaluation for status-post 
fracture, left femur, status-post meniscectomy, degenerative 
joint disease, left knee, in excess of 10 percent from 
September 15, 2003, and in excess of 20 percent from June 3, 
2005.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which assigned service connection 
for status-post fracture of the left femur, evaluated as 10 
percent disabling, and denied service connection for 
calcified granuloma, claimed as tumor of the left lung, due 
to asbestos exposure; tinnitus; calluses of the left foot; 
and a dental injury with loss of four teeth.  

During the pendency of the appeal, the RO assigned a 20 
percent evaluation to the status-post fracture of the left 
femur, effective from June 3, 2005.

In correspondence received in June 2007, the veteran claimed 
entitlement to a total rating based on individual 
unemployability (TDIU).  This claim is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board on June 5, 2007, the 
veteran submitted a letter he said was a copy of one he had 
sent to the RO in which he requested to postpone his June 11, 
2007 videoconference hearing.  In part, the veteran explained 
that the postponement would allow him to obtain additional 
evidence from an upcoming examination by a board-certified 
civilian disability rating examiner.  The claims file does 
not contain the letter the veteran sent to the RO.  

VA regulations do not address the specific situation that 
occurs when an appellant attempts to postpone a 
videoconference hearing before a Veterans Law Judge (VLJ).  
With respect to hearings before a VLJ sitting in Washington 
or at the RO, an appellant may request a different date for a 
hearing during the two weeks prior to a scheduled hearing 
date if good cause is shown.  38 C.F.R. §§ 20.702(c) and 
20.704(c) (2006).  

In this case, the Board finds that the veteran has presented 
good cause.  Id.  Accordingly, the videoconference should be 
rescheduled, after the occurrence of the contingency which 
gave rise to the postponement, i.e., the private medical 
examination.  38 C.F.R. §§ 20.702 and 20.704.

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a 
videoconference hearing at the RO 
before a VLJ in the order that the 
request was received.  The date should 
be after the occurrence of the 
contingency which gave rise to the 
postponement, i.e., the private medical 
examination.  38 C.F.R. §§ 20.702 and 
20.704.  Notify the veteran in writing 
of the date, time and location of the 
hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures.  
The veteran should, in any event, 
provide a copy of the private 
examination report to the RO and all 
other medical records pertinent to 
these claims that has not already been 
submitted.       

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



